                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                           LUFKIN DIVISION

CHARLES LYNN EDWARDS, JR.                             §

VS.                                                   §                     CIVIL ACTION NO. 9:19cv9

DIRECTOR, TDCJ-CID                                    §

                        ORDER ADOPTING THE MAGISTRATE JUDGE’S
                            REPORT AND RECOMMENDATION

         Petitioner Charles Lynn Edwards, Jr., proceeding pro se, filed the above-styled petition for
writ of habeas corpus pursuant to 28 U.S.C. § 2254.

         The court previously referred this matter to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable

orders of this court. The Magistrate Judge has submitted a Report and Recommendation of United

States Magistrate Judge concerning this matter. The Magistrate Judge recommends that the petition

be dismissed as barred by the applicable statute of limitations.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report

and Recommendation.

                                                  ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED as the opinion of the court. A final judgment

shall be entered dismissing the petition in accordance with the recommendation of the Magistrate

Judge.

         In addition, the court is of the opinion petitioner is not entitled to a certificate of appealability

in this matter. An appeal from a judgment denying federal habeas relief may not proceed unless a

judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a certificate of

appealability requires the petitioner to make a substantial showing of the denial of a federal
constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84; Elizalde v. Dretke, 362 F.3d 323,

328 (5th Cir. 2004). To make a substantial showing, the petitioner need not demonstrate that he

would prevail on the merits. Rather, he must demonstrate that the issues he raised are subject to

debate among jurists of reason, that a court could resolve the issues in a different manner, or that the

questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of the

petitioner, and the severity of the penalty may be considered in making this determination. See

Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        In this case, the petitioner has not shown that the issue of whether his petition is barred by
limitations is subject to debate among jurists of reason. The factual and legal issues raised by

petitioner have been consistently resolved adversely to his position and the questions presented are

not worth of encouragement to proceed further. As a result, a certificate of appealability shall not

issue in this matter.


       So Ordered and Signed
       May 10, 2019
